Citation Nr: 0828406	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-16 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of dengue 
fever.  

2.  Entitlement to service connection for skin disorder to 
include skin disability caused by deep vein thrombosis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from September 1943 
to December 1945 and from September 1950 to December 1950.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In June 2008, following certification of his appeal to the 
Board, the veteran submitted additional evidence and argument 
to the RO for consideration.  The evidence and argument were 
forwarded to the Board and received in July 2008.  The 
evidence and argument are accepted into the record on appeal.  
Additionally, while the issue developed for appeal has been 
stated as entitlement to service connection for a skin 
disorder to include blood clotting, the Board has rephrased 
the issue as reflected on the title page.  


REMAND

The veteran contends that he was treated twice in service for 
dengue fever and that he currently has residual disability 
associated with his contracting the disease, to include deep 
vein thrombosis.  He has reported that while in the U.S. 
Marine Corps he was assigned to the 10th 155mm Artillery 
Battalion and engaged in combat operations on the Pacific 
islands of Saipan, Tinien, Iwo Jima, and Guam.  In 
particular, the veteran has reported that he was a forward 
observer for an artillery unit on the island of Guam between 
April 1945 and October 1945.  Furthermore, while on Guam he 
contracted dengue fever on two different occasions and was 
treated for the disease.  

A review of the veteran's service records reflects that he 
enlisted in United States Marine Corps Reserve in August 1943 
and was called to active duty in September 1943.  He is noted 
to have served in the Pacific area of operations from March 
1944 to November 1945.  The veteran's discharge certificate 
reflects that he did not participate in any battles, 
engagements, etc.  At the same time, the discharge 
certificate notes that "due to war conditions, the 
information on this discharge certificate is incomplete."  
(The veteran's service in the Pacific area of operations 
coincides with the battles of Saipan, Tinien, Iwo Jima, and 
Guam.)  

The Board notes that notwithstanding the veteran's report to 
the contrary, his service treatment records are available and 
have been associated with his claims file and reviewed by 
both the RO as well as the Board.  In particular, the 
veteran's service treatment records do not reflect any 
complaint of symptoms of dengue fever nor a diagnosis or 
treatment for the disease.  A review of a December 1945 
report of physical examination (for the purpose of the 
veteran's separation from service) notes the veteran's 
arteries and veins as normal.  The veteran did not report a 
previous history of dengue fever or any residuals thereof.  
In the summary of defects noted on the report of physical 
examination, no reference to dengue fever or residuals 
thereof was made.  

The veteran has contended that he was treated for dengue 
fever in the field and not in a dispensary or hospital; thus, 
there would be no service treatment record created reflecting 
his treatment for the disease.  In reviewing the veteran's 
service treatment records, the Board notes that a September 
29, 1945 treatment record notes the veteran's unit as the 
10th 155mm Gun Battalion.  It is also noted that the 
veteran's unit was in the field and he was treated at that 
time for acute tonsillitis.  Thus, it appears that some 
service treatment records were indeed created while the 
veteran was in the field.  

Nonetheless, the veteran is competent to provide testimony 
concerning factual matters of which he has first-hand 
knowledge, such as contracting dengue fever while on Guam in 
1945.  See e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Furthermore, although the lack of contemporaneous medical 
records may be a fact that the Board can consider and weigh 
against a veteran's lay statements, the lack of such records 
does not, in and of itself, render the lay evidence not 
credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Here, the veteran's report that he was treated for 
dengue fever while stationed on the island of Guam in 1945 is 
consistent with the circumstances and conditions of his 
service.  

The veteran has contended that a VA treating medical provider 
(identified in VA outpatient treatment records as a 
Physician's Assistant (PA)) told him that his dengue fever 
had caused his currently diagnosed deep vein thrombosis 
(DVT).  Likewise, in a May 2008 statement, the veteran noted 
that in February 2006 the PA had implied a strong connection 
between the dengue fever he contracted in service and his leg 
disabilities.  A review of a VA outpatient treatment record, 
dated February 8, 2006, reflects the notation, "Had Dengue 
fever in the service.  Now has DVT in the left leg and venous 
stasis and stasis dermatitis."  The PA's assessment included 
DVT and venous insufficiency.  The assessment did not 
otherwise include a finding that dengue fever had caused his 
DVT or venous insufficiency.  

According to medical literature, most people who develop 
dengue fever recover completely.  The more clinically severe 
cases of dengue "hemorrhagic" fever can result in vascular 
(blood vessel) damage.  The veteran has not reported that he 
contracted dengue "hemorrhagic" fever (as compared to 
dengue fever), nor do the symptoms he has reported that he 
suffered in service (i.e., high fever, incoherency, body 
aches) appear vascular in nature.  Otherwise, the veteran has 
reported that he was first diagnosed in 1981 with blood clots 
in his upper legs.  

Under the regulations, action should be undertaken by way of 
obtaining additional medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains: 
1) competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period (competent 
lay evidence may establish this prong); and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (The third 
prong of 38 C.F.R. § 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, establishes a low 
threshold.)

Here, in light of the veteran's contentions and the manner in 
which the PA reported the veteran's medical history (i.e., 
noting that the veteran had dengue fever and now has DVT, 
which suggests a relationship), it is unclear to the Board 
whether in fact the PA was raising the possibility that the 
veteran's current vascular disabilities may be related to 
dengue fever the veteran reportedly contracted in service.  
As such, the veteran should be scheduled for an appropriate 
VA medical examination, preferably by a cardiologist.  The 
examination should include a well reasoned medical opinion 
addressing the nature and etiology of any diagnosed vascular 
disabilities (to include deep vein thrombosis, venous stasis, 
and stasis dermatitis) that takes into account the veteran's 
lay testimony as well as the clinical record.  The examiner's 
opinion should be based upon consideration of the veteran's 
documented history and assertions through review of the 
claims file.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  

(The Board emphasizes to the veteran that failure to report 
to any scheduled examination, without good cause, may result 
in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2007).)

The Board also notes that the veteran has consistently 
received medical treatment at the VA Medical Center in Walla 
Walla, Washington.  Therefore, any available medical records 
since February 8, 2006 should be obtained from the Walla 
Walla VAMC and associated with the claims file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In view of the foregoing, these matters are REMANDED for the 
following action:

1.  Any available medical records 
pertaining to the veteran's treatment at 
the Walla Walla VAMC since February 8, 
2006, should be obtained.  All records 
and/or responses received should be 
associated with the claims file.  

2.  After obtaining any additional VA 
records, the veteran should be scheduled 
for appropriate VA examination, 
preferably by a cardiologist.  The entire 
claims file must be made available to and 
reviewed by the physician designated to 
examine the veteran.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.

The examiner should evaluate the veteran, 
identify any and all vascular 
disabilities, and should offer an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any identified vascular 
disability (e.g., deep venous thrombosis, 
venous stasis, and stasis dermatitis) is 
related to the veteran's period of 
service, to include contracting dengue 
fever therein.  In particular, the 
examiner should consider the veteran's 
contentions as well as the Walla Walla 
VAMC "Physician Note", dated February 
8, 2006, signed by a Physician's 
Assistant.  

The basis for any opinion should be 
explained in detail and supported by 
clinical data or other rationale.

3.  After undertaking any other 
development deemed appropriate, the 
veteran's claims should be reconsidered 
(to include consideration of any 
additional evidence received since the 
May 2007 statement of the case).  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

